Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 17-36 are pending.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-32, in the reply filed on 7/2/2021 is acknowledged.
Claims 1-12 and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/2/2021.
Claims 17-32 are presented for examination.
Specification
The use of the term “Vantocil”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 19, 20 and 29 contains the trademark/trade name Vanocil.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Vantocil and, accordingly, the identification/description is indefinite.
Claim Interpretation
Claim 18 is drawn to a composition comprising a first enzyme biosensor compatible biocide (EBCB) and a second EBCB.  The two EBCBs are interpreted to be different biocides. The claims do not recite that the composition itself is compatible with an enzyme biosensor. The claims recite that the compositions contain compound that have the property of EBCB.
Regarding claims 19 and 20, the designation of a first EBCB (claim 19) and a second EBCG (claim 20) selected from the same Markush group is arbitrary. That is if a composition contains two biocides A and B, either could be the first or the second.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Lin et al. (J. Antimicrobial Therapy (1979) 5: 37-44).
Lin teaches compositions having a combination of two antibiotics selected from disodium carbenicilin (claims 17-20 and 23) and the aminoglycoside (claim 23) amikacin sulfate, gentamycin sulfate and tobramycin sulfate. The combination of a composition having the first and second antibiotics were made by combining them in a well for determining MICs. The concentration of carbenicilin ranged from 4.88 to 625 µg/ml where 625 µg/ml is a specie that anticipates the claimed range of about 5 to about 800 µg/ml. Amikacin was present in a range of 156.5 to 1.22 µg/ml where 156.5 µg/ml is a specie that anticipates the claimed range of the aminoglycoside between from about 20 to about 800 µg/ml (claim 23).
The reference is silent regarding the characteristics that disodium carbenicilin and the aminoglycosides are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 17-20, 28, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Wei et al. (J. Microbiol. Immunol. Infection (2017) 50: 821-830).
Wei teaches the efficacy of a combination of levofloxacin (LVX; a fluoroquinolone (claims 17-20) and colistin (polymyxin E; CST claims 17-20) against Acinetobacter baumannii in a microtiter plate checkerboard assay and a Galleria mellonella model which is a simple invertebrate (abstract).
In a time-kill assay CST and LVS, both at 2 mg/L, were added to a broth thus forming a composition containing the two biocides (claims 30 and 31). A concentration of 2 mg/L is a specie that anticipates the claimed range of about 1 to 100 mg/L of polymyxin E (claim 26).
The reference is silent regarding the characteristics that CST and LVF are EBCBs but meets the claimed limitations because the claimed biocides are present in the composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 17-20, 25, 27, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Gardner et al. (US 20170007616).
Gardner teaches a composition comprising at [0029]:	
 cefuroxime at 0.01 to 20 mg/L; 
ceftazidime at 0.001 to 10 mg/mL (claim 18-20 and 25 where the disclosed range overlaps with the claimed range about 10 to about 500 mg/mL;
polymyxin B at 0.001 to 5 mg/mL (claims 17-20 and 27 where the disclosed range overlaps with the claimed range of about 1 to about 100 mg/mL; and 
levofloxacin at a concentration of 0.05 to 10 mg/mL (claims 17-20 and 30. The combination of the polymyxin B and a fluoroquinolone that is levofloxacin meets the limitations of claims 30 and 32.
The reference is silent regarding the characteristics that ceftazidime, polymyxin B and levofloxacin are EBCBs but meets the claimed limitations because the biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 17-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Telfer et al. (US 20170283771).
Telfer teaches a composition comprising benzyl penicillin (claims 18, 21 and 22) at 75 µg/mL and streptomycin sulfate at 50 µg/mL ([0160]). The disclosure of benzyl penicillin meets the limitations of claims 18-22 where the disclosed concentration of benzyl penicillin is a species that anticipates the claimed range of about 12.5 to about 500 µg/mL (claim 22). The disclosure of streptomycin meets the limitations of claims 17-20.  The specification provides a discussion of the meaning of “about” at [0038] from which discloses that when values are expressed as approximations, by use of the antecedent "about," it is understood that the particular value forms another aspect.” Thus the disclosure of 50 µg/mL of streptomycin (0.05 mg/L) meets the limitations of the claimed range of about 10 to 500 mg/L (claim 26) because 0.05 mg/L is an aspect of about 10 mg/L.
The reference is silent regarding the characteristics that benzyl penicillin and streptomycin  are EBCBs but meets the claimed limitations because the biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 17-20, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Narva et al. (US 20170107535).
Narva teaches a modified YEP liquid comprising spectinomycin (claims 17-20) at 50 mg/L (claim 24m where 50 mg/mL is a specie that anticipates the claimed range of about 15 to about 500 mg/L spectinomycin) and streptomycin at 100 mg/L (claims 17-20) and 26 where 100 mg/L is a specie that anticipates the about range of about 10-500 mg/L).
The reference is silent regarding the characteristics that spectinomycin and streptomycin are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Edds (US 2728704).
Edds teaches a therapeutic composition containing sulfathiozole (ST) and streptomycin (S) in an injectable solution (ninth entry in Table 2).
The reference is silent regarding the characteristics that sulfathiozole and streptomycin are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Coates et al. (GB 2122900 A).
Coates teaches a disinfectant composition containing Vantocill 1B in isopropyl alcohol (Example 1, lines 30-37, page 2) which meets the limitations of claim 17 to a composition containing Vantocill 1B.
The reference is silent regarding the characteristics that Vantocil 1B is an  EBCB but meets the claimed limitations because the claimed biocide is present in a composition which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim 17-20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by MacGowan et al. (Clin. Microbial Infect. (1999) 5: 32-36).
At Table 1 page 25 MacGowan teaches a composition containing piperacillin (claims 17-20) and colistin (Polymyxin E; claims 17-20 ) at 5 mg/L which is a specie that anticipates the claimed range of 1 to 100 mg/L (claim 28). 
The reference is silent regarding the characteristics that piperacillin and Polymyxin E are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Rusoff et al. (US 2585501).
Rusoff teaches a solution that is added in the cheese-making process. The solution contains sulfanilide, aureomycin, penicillin or streptomycin or a mixture of two or more of these antibiotics (col. 2, lines 10-18). As there are 24 combinations (4!), the composition of sulfanilide and streptomycin is disclosed (claims 17-20).
Claim 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Shimizu et al. (Microbiol. Immunol. (1981) 25(8): 773-786).
Shimizu teaches a triple antibiotic composition containing ampicillin, sulfadimethoxine (claims 17-20) and streptomycin (claims 17-20) to determine resistance to Bordatella bronchiseptica (abstract).
The reference is silent regarding the characteristics that sulfadimethoxine and streptomycin are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Clark (US 20060094120), as evidenced by the Registry filed of STN.
Clark teaches an antimicrobial composition for calibrating a chemical analyzer where the composition contains polymyxin B (claims 17-20) and a broad spectrum antibiotic that is polyhexamethylene biguanide (Cosmocil CQ; ([0032])). The Registry filed teaches that Cosmocil CQ is a synonym for Vantocil 1B (claims 17-20). 
The reference is silent regarding the characteristics that Cosmocil CQ and polymyxin are EBCBs but meets the claimed limitations because the claimed biocides are present in a composition together which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties of a compound flow inherently from its structure. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20060094120), as evidenced by the Registry filed of STN.
Claim 18 is rejected insofar as it reads on the limitations of claim 29.
Claim 29 recites that the second EBCB comprises Vantocil 1B in a w/v of 0.1 to 0.5% in aqueous solution. This limitation is interpreted to mean that Vantocil 1B is added in an aqueous solution at the claimed concentration to the composition that also comprises another EBCB because the claim does not recites that the composition is an aqueous solution. 
As noted supra Clark teaches an antimicrobial composition for calibrating a chemical analyzer where the composition contains polymyxin B and a broad spectrum antibiotic that is polyhexamethylene biguanide (Cosmocil CQ which is a synonym for Vantocil 1B). Clark teaches that the composition contains an alcohol, acidic carbonate and ammonia analyte where the composition also contains antimicrobials to prevent the growth of microbes. The solution is overall ethanolic and contains polymyxin B.  0.2 g/L of a 20% solution of Cosmocil CQ is then added for further protection against Gram-positive and Gram-negative bacteria ([0032]). Thus, the aqueous solution that contains Cosmocil CQ  has the antimicrobial in an aqueous solution of 20%.
While Clark does not specifically teach the limitations of claim 29 with regard to the concentration of the Cosmocil being in an aqueous solution at w/v of 0.1 to 0.5%, one of ordinary skill in the art would recognize that this concentration is an optimizable variable dependent on Clark’s disclosure that agents can be added to the ethanolic solution in an amount to achieve the desired amount of stabilization. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of Cosmocil CQ in the aqueous solution added to the ethanol solution containing the polymyxin, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653